Citation Nr: 0606666	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  00-03 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1  Entitlement to an initial rating higher than 10 percent 
for Graves' Disease for the period from December 6, 1995, 
through June 6, 1996.

2.  Entitlement to a rating higher than 30 percent for 
Graves' Disease for the period after June 6, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to August 
1986, and from August 1991 to November 1991.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a February 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

This case was denied by the Board in April 2004.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court"), and by an Order dated in 
August 2005, the Court vacated the Board decision and 
remanded the claim for further action consistent with the 
Order.  

In a statement received in November 2005, the veteran 
requested that the diagnoses of gynecomastia and anemia be 
taken into account as a result of his Graves disease.  This 
matter is referred to the RO for appropriate action.

The issue of entitlement to a rating higher than 30 percent 
for Graves ' disease for the period after June 6, 1996 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Prior to the change in the rating criteria effective June 6, 
1996, the veteran's Graves' disease was not manifested by 
sluggish mentality and other indications of myxedema, 
decreased levels of circulating thyroid hormones, tachycardia 
and increased blood pressure or pulse pressure or moderate 
degree and tremor.  


CONCLUSION OF LAW
 
From December 6, 1995 through June 6, 1996, the criteria for 
rating higher than 10 percent for Graves' Disease are not met 
under the rating criteria in effect prior to June 6, 1996.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1- 
4.16, 4.119, Diagnostic Codes 7900, 7903 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran appealed the initial 10 percent disability 
evaluation assigned for his Graves' disease.  Where 
entitlement to a higher initial disability rating is at 
issue, as here, VA must consider the assignment of separate 
ratings for separate periods of time, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999); 38 U.S.C.A. § 1155.  

In this instance, the regulations for rating the veteran's 
disability were revised effective June 6, 1996; the new 
rating criteria can be only be applied from that date.  To 
assign a rating beyond 10 percent under the rating criteria 
in effect prior to June 6, 1996, the evidence must show 
moderately severe hyperthyroidism with the same history as 
that required for a 60 percent evaluation, but with reduced 
symptoms, of postoperative hyperthyroidism with tachycardia 
and increased blood pressure or pulse pressure of moderate 
degree and tremor.  38 C.F.R. Part 4, DC 7900 (1995).  Or the 
evidence must show moderately severe hypothyroidism with 
sluggish mentality and other indication of myxedema and 
decreased levels of circulating thyroid hormones T4 and/or T3 
by specific assays.  38 C.F.R. Part 4, DC 7903 (1995).  

The medical evidence for the period from December 6, 1995 to 
June 6, 1996, does not support a rating beyond 10 percent.  
VA outpatient treatment records from December 1995 to January 
1996 do not show that the veteran's blood pressure readings 
or pulse readings are increased to a moderate degree 
(diastolic pressure has been documented as ranging between 
130 and 156, and systolic pressure ranging between 80 and 
106, and pulse of 64), and there is no indication of 
tachycardia, emotional instability or tremor.  See, DC 7900 
(1995).  Neither does the evidence show a sluggish mentality, 
or other indications of myxedema or decreased levels of 
circulating thyroid hormones.  See, DC 7903 (1995).  

Given the evidence as outlined above, it is clear that the 
veteran's Graves' Disease does not meet the criteria in 
effect prior to June 6, 1966 for the assignment of a 
disability evaluation higher than 10 percent.  The findings 
for a higher rating have not been demonstrated in this case.  
As the preponderance of the evidence is against the 
appellant's claim, it must be denied.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Duties to Notify and to Assist the Claimant

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here the veteran was provided proper notice on this issue 
that complied with the requirements noted, and while there 
was a deficiency in the timing of notice, which was provided 
in June 2003, the deficiency in the timing of the notice is 
harmless error.  In this case, the unfavorable RO decision 
that is the basis of this appeal was already decided by the 
time the current section 5103(a) notice requirements were 
enacted in November 2000.  The Court acknowledged in 
Pelegrini at 120 that where, as here, the section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process, which he has 
received.  The requisite notification was ultimately provided 
to the appellant before the final transfer and certification 
of the case to the Board, and he had ample time in which to 
respond to the notice letter.  Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005).  The appellant has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claim.  Mayfield , Id.  The Board finds 
that the present adjudication of that issue will not result 
in any prejudice to the appellant.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has testified at a 
hearing before the Board and records have been obtained.  
Also, the veteran was examined prior to the assignment of the 
initial rating.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.  


ORDER

A rating higher than 10 percent for the period of December 6, 
1995, to June 6, 1996, for Graves' Disease is denied.  


REMAND

The veteran was last examined by VA for disability evaluation 
in June 2001.  In July 2001 letter, he questioned the 
adequacy of this examination in evaluating his Graves' 
disease.  The duty to assist also includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the appellant. Green v. Derwinski, 1 Vet. App. 
121 (1991).  In addition, where the evidence of record does 
not reflect the current state of the appellant's disability, 
a VA examination must be conducted.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991). 

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).  

In view of the forgoing, the case is hereby REMANDED to the 
RO for the following action:

1.  Schedule the veteran for an 
examination to evaluate his service 
connected Graves' disease.  Criteria for 
ratings for both hyperthyroidism and 
hypothyroidism should be the subject of 
the examination, pursuant to the Court 
Order.  The claims file must be reviewed 
by the examiner in conjunction with the 
examination, and the examiner should 
indicate in the examination report that 
this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  

2.  Following completion of the 
foregoing, the RO should readjudicate the 
claim on appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The appellant and his 
representative should be allowed an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


